Title: To Thomas Jefferson from Henry Dearborn, 5 March 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                on or before 5 Mch. 1806
                            
                        
                        It is not necessary to nominate district paymasters to the Senate,—nor to nominate Cadets. as you have not
                            returned the list of Cadets I presented to you, with the other list of appointments you may have sent the Cadet list with
                            the others—if so it may not be improper to recall it. 
                  I am Sir Your Obedt. Servt. 
                        
                            H. Dearborn
                            
                        
                    